Per Curiam.

Relator asserts that the present delay in the Court of Common Pleas is violative of due process and equal protection and is severely prejudicial to him. However, relator is not languishing in jail, and the necessity for forced speed is not evident. While the Sixth Amendment to the Constitution of the United States guarantees a speedy trial, no such requirement attaches to proceedings subsequent to trial, primarily because the presumption of innocence at the trial level does not exist at the appellate or post-appellate levels. Speedy trial was originally guaranteed (1) to prevent oppressive pretrial incarceration; (2) to minimize anxiety of the accused (not the convicted); and (3) to limit the possibility that the defense will be unpaired.
These concerns are not compelling here. Relator has not demonstrated that his remedies at law are not adequate and hence mandamus will not lie.
Therefore, the writ of mandamus is denied.

Writ denied.

O’Neux, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.